Title: To James Madison from Sylvanus Bourne, 20 November 1801
From: Bourne, Sylvanus
To: Madison, James


					
						Sir
						Consular Office US, Amsm. Novr. 20 1801.
					
					Inclosed I send you further the Leyden Gazette to this date.  I shall now wait anxiously to know what will be the fate of my official 

situation as that of my family will thereon essentially  depend.  I have the honor to be in sentiments of the highest Respect—Yr. Ob Sert.
					
						S. Bourne
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
